Case: 19-1671    Document: 51     Page: 1   Filed: 05/13/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     VIRNETX INC.,
                        Appellant

                             v.

                 CISCO SYSTEMS, INC.,
                        Appellee

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                        2019-1671
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/001,679.
                   ______________________

     ON PETITIONS FOR EN BANC REHEARING
              ______________________

     NAVEEN MODI, Paul Hastings LLP, Washington, DC,
 for appellant. Also represented by STEPHEN BLAKE
 KINNAIRD, JOSEPH PALYS, IGOR VICTOR TIMOFEYEV,
 MICHAEL WOLFE, DANIEL ZEILBERGER.

      DAVID L. MCCOMBS, Haynes & Boone, LLP, Dallas, TX,
 filed a combined petition for panel rehearing and rehearing
Case: 19-1671     Document: 51      Page: 2     Filed: 05/13/2020




 2                          VIRNETX INC.   v. CISCO SYSTEMS, INC.



 en banc for appellee. Also represented by THEODORE M.
 FOSTER, DEBRA JANECE MCCOMAS.

      MELISSA N. PATTERSON, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC,
 filed a combined petition for panel rehearing and rehearing
 en banc for intervenor. Also represented by COURTNEY
 DIXON, SCOTT R. MCINTOSH; THOMAS W. KRAUSE, JOSEPH
 MATAL, BRIAN RACILLA, FARHEENA YASMEEN RASHEED, Of-
 fice of the Solicitor, United States Patent and Trademark
 Office, Alexandria, VA.
                    ______________________

      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
     MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                and HUGHES, Circuit Judges. *
 PER CURIAM.

                            ORDER
     Combined petitions for panel rehearing and rehearing
 en banc were separately filed by the Director of the United
 States Patent and Trademark Office and Cisco Systems,
 Inc. The petitions were first referred to the panel that
 heard the appeal and were denied by the panel by separate
 order. The petitions for rehearing en banc were referred to
 the circuit judges who are in regular active service. A poll
 was requested, taken, and failed.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      The petitions for rehearing en banc are denied.




      *   Circuit Judge Stoll did not participate.
Case: 19-1671       Document: 51     Page: 3   Filed: 05/13/2020




 VIRNETX INC.   v. CISCO SYSTEMS, INC.                         3



    The mandate of the court will issue on May 20, 2020.


                                    FOR THE COURT

         May 13, 2020               /s/ Peter R. Marksteiner
            Date                    Peter R. Marksteiner
                                    Clerk of Court